Exhibit 99.1 PRESS RELEASE FOR IMMEDIATE RELEASE KBW, Inc. Announces 2010 Fourth Quarter and Full-Year Results and Declares Quarterly Cash Dividend New York, NY – February 17, 2011 – KBW, Inc. (NYSE: KBW), a full-service investment bank that specializes in the financial services sector, today announced total revenues for 2010 were $425.9 million, an increase of 10.0% above those of 2009.Revenues for quarter ended December 31, 2010 were $97.1 million, 11.5% higher than those of the fourth quarter of 2009 and 8.4% above those of the third quarter of 2010.Net income for fiscal 2010 was $26.6 million, 12.8% higher than fiscal 2009. John G. Duffy, Chairman and Chief Executive Officer, said “Overall conditions stabilized in 2010 compared with 2009 and 2008.However, we were still faced with periods of uncertainty about the durability of the economic recovery in the U.S. and Europe.While this environment was challenging for several parts of our business, we increased revenue for the fourth quarter and the full year, reflecting record levels for equity capital markets revenue, and made several important investments during 2010 in people to continue to build our financial services specialist franchise.This included commencing operations in our Asia offices and adding resources in U.S. and U.K. investment banking.We also initiated quarterly cash dividends andannounced a $70 million stock repurchase plan in the third quarter and declared a special dividend of $1.00 per share in the fourth quarter.We believe we are well-positioned in terms of professional and financial resources to grow our global market share.” Earnings per share for the year ended 2010 was $0.71 per diluted share compared with $0.66 for the prior year.Non-GAAP operating net income was $3.6 million, or $0.10 per diluted share, for the quarter ended December 31, 2010 on total revenues of $97.1 million.For the full year in 2010, non-GAAP operating net income was $31.6 million, or $0.87 per diluted share, on total revenues of $425.9 million.This compares with non-GAAP operating net income of $5.3 million and $29.1 million, or $0.15 and $0.81 per diluted share, on total revenues of $87.1 million and $387.2 million for the fourth quarter and full year 2009, respectively.See “Non-GAAP Financial Measures” below for a reconciliation of our non-GAAP operating results to our GAAP results. GAAP net income was $3.0 million, or ($0.01) per diluted share, and $26.6 million, or $0.71 per diluted share, for the quarter and for the year ended December 31, 2010, respectively, compared with $3.8 million, or $0.11 per diluted share, and $23.6 million, or $0.66 per diluted share, respectively, for the corresponding 2009 periods. GAAP net income for the third quarter of 2010 was $3.8 million, or $0.11 per diluted share.GAAP diluted earnings per share for the quarter and year ended December 31, 2010 includes negative undistributed income primarily as a result of the special dividend (see footnote [e] to the Non-GAAP Financial Measures reconciliation table included below). Highlights for the quarter ended December 31, 2010 include: · Investment banking revenue increased $5.9 million, or 17.6%, to $39.4 million compared with $33.5 million for the fourth quarter of 2009. Capital markets revenue increased $3.9 million, or 15.7%, to $28.4 million and M&A and advisory fees increased $2.0 million, or 22.5%, to $10.9 million.Investment banking revenue was relatively unchanged compared with the third quarter of 2010. · Commissions revenue remained relatively unchanged at $33.9 million from the fourth quarter of 2009.Compared with the third quarter of 2010, commissions revenue increased $5.7 million, or 20.1%, reflecting higher equity trading volumes. · Principal transactions revenueincreased $2.7 million, or 22.1%, to $14.9 million compared with $12.2 million for the fourth quarter of 2009, primarily due to higher net gains on equity market making and trading for our own account in the fourth quarter of 2010. Compared with the third quarter of 2010, principal transactions revenue decreased $1.8 million, or 10.6%, primarily due to lower fixed income revenue. · The non-GAAP operating compensation ratio was 61.5% (GAAP compensation and benefits expense adjusted for the 2006 initial public offering restricted stock awards amortization as a percentage of total revenues) compared with 55.8% for the fourth quarter of 2009 and 59.5% for the third quarter of 2010. Non-GAAP operating compensation and benefits expense was $59.7 million compared with $48.6 million for the fourth quarter of 2009, an increase of $11.1 million, or 22.9%.Compared with the third quarter of 2010 total of $53.3 million, non-GAAP operating compensation and benefits expense increased $6.4 million, or 12.1%.The GAAP compensation ratio was 62.6% compared with 58.7% for the fourth quarter of 2009 and 62.3% for the third quarter of 2010.GAAP compensation and benefits expense was $60.8 million compared with $51.2 million for the fourth quarter of 2009, an increase of $9.6 million, or 18.8%.Compared with the third quarter of 2010 total of $55.9 million, GAAP compensation and benefits expense increased $5.0 million, or 8.9%. Highlights for the year ended December 31, 2010 include: · Investment banking revenue increased $48.5 million, or 30.2%, to $208.9 million compared with $160.5 million for 2009, reflecting record equity capital markets transaction revenue of $143.7 million, 14.6% higher than 2009’s total of $125.4 million, and an increase of approximately 100% in M&A and advisory revenue in 2010 to $60.3 million. · Commissions revenue was $133.6 million compared with $142.0 million for 2009, a decrease of $8.5 million, or 6.0%, primarily due to lower U.S. and European equity commissions partially offset by commissions on Asian equities in 2010. · Principal transactions revenuewas$54.0 million compared with $63.6 million for 2009, a decrease of $9.6 million, or 15.2%, primarily as a result of the impact on our equity and fixed income trading revenues of increased periods of market uncertainty, particularly in the second quarter of 2010. · Interest and dividend income increased $2.6 million, or 24.7%, to $13.1 million compared with $10.5 million for 2009, primarily due to higher average holdings of interest bearing assets. · The non-GAAP operating compensation ratio was 59.9% compared with 58.4% for 2009. Non-GAAP operating compensation and benefits expense was $255.3 million compared with $226.1 million for 2009, an increase of $29.1 million, or 12.9%.The GAAP compensation ratio was 61.9% compared with 61.0% for 2009.GAAP compensation and benefits expense was $263.6 million compared with $236.2 million for 2009, an increase of $27.5 million, or 11.6%. · Non-compensation expenses were $117.1 million compared with $108.1 million for 2009, an increase of $9.0 million, or 8.3%.The increase was primarily attributable to communications and data processing expense related to new offices in Hong Kong and Tokyo in 2010 and increased business development activities. · Income tax expense was $18.5 million in 2010, which resulted in an effective tax rate of 40.9%, compared with $19.3 million in 2009, which resulted in an effective tax rate of 44.9%.The lower effective tax rate for 2010 was primarily due to the reduced permanent differences on taxable income for U.S. federal tax purposes and lower state and local income taxes. · As of December 31, 2010, preliminary stockholders’ equity, which was all tangible, amounted to $458.1 million and preliminary book value per share was $14.45 compared with $449.1 million and $14.60 per share, respectively, at December 31, 2009. Capital Management and Other Matters The Company also announced today that its board of directors has declared a cash dividend with respect to the fourth quarter in an amount equal to $0.05 per share of its outstanding common stock.The dividend is payable on March 15, 2011 to shareholders of record on March 3, 2011.During 2010 the board of directors declared a special dividend of $1.00 per share as well as the regular $0.05 dividend in the third and fourth quarters which totaled $39.7 million in the aggregate. During the fourth quarter of 2010, 54,800 shares of the Company’s common stock were repurchased and retired pursuant to a stock repurchase program authorized by the board of directors in July 2010. The average price per share repurchased was $23.59, or $1.3 million in the aggregate. The Company has $64.7 million remaining of the total repurchase amount authorized under the program. KBW, Inc. expects to file its annual report on Form 10-K with the U.S. Securities and Exchange Commission on or about March 1, 2011. Conference Call A conference call with management discussion of financial results for the fourth quarter and year ended December 31, 2010 will be held today at 9:00 a.m. eastern time, and can be accessed at (866) 711-8198 within U.S. and Canada)/(617) 597-5327 (International) (Code: 36216100). A replay of the call will be available approximately two hours post-call at (888) 286-8010(within U.S. and Canada)/(617) 801-6888(International) (Code: 25181542). A live audio webcast and delayed replay will also be available for seven days under "Investor Relations" at http://www.kbw.com. About KBW KBW, Inc. through its subsidiaries Keefe, Bruyette & Woods, Inc., Keefe, Bruyette & Woods Limited, Keefe, Bruyette & Woods Asia Limited and KBW Asset Management, Inc. is a full service investment bank specializing in the financial services industry. Statements in this press release that are not statements of historical or current fact constitute forward-looking statements.In some cases, you can identify these statements by words such as “may”, “might”, “will”, “should”, “expect”, “plan”, “intend”, “anticipate”, “believe”, “estimate”, “predict”, “potential”, or “continue”, the negative of these terms and other comparable terminology.Such forward-looking statements, which are based on various underlying assumptions and expectations and are subject to risks, uncertainties and other unknown factors, may include projections of our future financial performance based on our growth strategies and anticipated trends in our business.These statements are only predictions based on our current expectations and projections about future events, and there are or may be important factors that could cause our actual results to be materially different from the historical results or from any future results expressed or implied by such forward-looking statements.These factors include, but are not limited to, those discussed under the caption “Risk Factors” in our most recently filed annual report on Form 10-Kand our subsequently filed quarterly reports on Form 10-Q, which are available at the Securities and Exchange Commission website at www.sec.gov.Unless required by law, we undertake no obligation to publicly update or revise any forward-looking statement to reflect circumstances or events after the date of this press release. KBW, INC. AND SUBSIDIARIES Consolidated Statements of Operations (Dollars in thousands, except per share information) (unaudited) Three Months Ended Year Ended Dec 31, Sept 30, Dec 31, Dec 31, Dec 31, Revenues: Investment banking $ Commissions Principal transactions, net Interest and dividend income Investment advisory fees Other Total revenues Expenses: Compensation and benefits Occupancy and equipment Communications and data processing Brokerage and clearance Business development Professional services Interest Other Non-compensation expenses Total expenses Income before income taxes Income tax expense Net income $ Earnings per share: Basic $ ) $ Diluted $ ) $ Dividends declared per share: Quarterly $ $ $
